Citation Nr: 0327368	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  00-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from May 1978 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

A review of the record reveals that the appellant's claim was 
previously denied by a May 1982 rating decision.  A claim to 
reopen was denied in March 1993.  The RO concluded in August 
2000 that new and material evidence had not been submitted to 
reopen the previously denied claim.  By a June 2002 
supplemental statement of the case, the RO indicated that new 
and material evidence sufficient to reopen the claim had been 
submitted, but the RO denied the underlying claim of service 
connection.  Nevertheless, the Board must still address the 
question of whether new and material evidence has been 
received to reopen the claim.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been received to reopen the 
veteran's previously and finally denied claims).  Thus, the 
issue on appeal has been characterized as shown above.  

In evidence submitted to the Board in August 2003, one of the 
appellant's physicians discussed a claim of service 
connection for a post-traumatic stress disorder (PTSD).  A 
claim for service connection for PTSD was denied in 1995 and 
1998 rating decisions and not appealed by the appellant.  The 
claim now before the Board does not include entitlement to 
service connection for PTSD, which is a different question 
governed by different regulations.  To the extent the 
physician's letter can be liberally interpreted as a request 
to reopen the claim for PTSD, the matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In May 1982, the RO denied the appellant's claim for 
service connection for a personality disorder.  A claim to 
reopen was denied in March 1993.  He did not appeal either 
decision.

2.  Some of the evidence received since the March 1993 denial 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a personality disorder.


CONCLUSIONS OF LAW

1.  The March 1993 RO rating decision that denied a claim to 
reopen service connection for a personality disorder is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2003).

2.  New and material evidence has been received, and the 
appellant's claim of service connection for a personality 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2003); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) (2003) by (a) evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period under 38 C.F.R. § 3.307 and 
(ii) present manifestations of the same chronic disease, or 
(b) when a chronic disease is not present during service, 
evidence of continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing for compensation 
benefits.  38 C.F.R. § 3.303(c) (2003).  Service connection 
may, however, be granted for the disability resulting from a 
superimposed disease or injury during military service.  See 
VAOPGCPREC 82-90.  

A May 1982 rating decision denied service connection for a 
personality disorder.  By a March 1993 rating decision, a 
claim to reopen was denied.  Rating actions are final and 
binding based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2003).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a), 
20.1103.  

The appellant was notified of the May 1982 rating decision in 
June 1982, and of the March 1993 rating decision later that 
same month.  No correspondence was received from him within 
the time limit for filing an appeal.  Therefore, both 
decisions are final. 

In April 2000, the RO received the appellant's claim to 
reopen.  In order to reopen a claim which has been previously 
denied and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to March 1993 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

Although some of the evidence recently submitted is not new 
(i.e., copies of service medical records), the majority of 
the evidence received since March 1993 is new in that it was 
not previously of record, and it is not cumulative or 
redundant.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must be relevant in 
that it bears directly and substantially on the matter under 
consideration, and be so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).

The Board concludes that the appellant has submitted material 
evidence.  The basis of the original denial was that the 
appellant's condition was not aggravated by his military 
service.  There remains a lack of evidence directly 
addressing the basis of the RO's denial in 1982 and 1993.  In 
other words, there is still no evidence the personality 
disorder was aggravated by service.  However, that is not the 
appropriate legal standard.  The additional evidence includes 
medical records showing continued treatment for a personality 
disorder; and at least some medical evidence suggesting the 
appellant's symptoms and/or diagnosed personality disorder 
may be due to incidents of service such as a concussion 
incurred while boxing or stresses associated with his 
military position.  The new evidence at least "contribute[s] 
to a more complete picture of the circumstances surrounding 
the origin" of the appellant's personality disorder, to 
include the issue of whether he, in fact, experienced 
injuries or events during his military service that may have 
led to his condition.  The additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance to the appellant is 
required.  The additional development is detailed in the 
REMAND below.


ORDER

As new and material evidence has been received to reopen the 
appellant's claim of service connection for a personality 
disorder, the claim is reopened, and to that extent, the 
appeal is granted.




REMAND

First, a remand is required to satisfy due process 
requirements.  The supplemental statement of the case (SSOC) 
that last addressed the claim was issued in December 2002.  
However, since that time, medical evidence has been received.  
If a SSOC is prepared before the receipt of further evidence, 
another SSOC must be issued to the veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the newly obtained 
evidence is not duplicative of evidence already associated 
with the claims file, and it is relevant to the claim because 
it contains medical opinions as to the etiology of the 
appellant's disability.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), the claim is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

Second, there is evidentiary development that must be done to 
complete the record on appeal.  The appellant has been 
receiving disability benefits from the Social Security 
Administration (SSA) since approximately the early 1990s.  It 
is not known exactly what disorder(s) the benefits are based 
on, but the appellant has suggested, at times, that the 
benefits are based on residuals of the alleged in-service 
boxing injury or on his personality disorder.  The Board 
notes he has, at other times, denied knowing the basis of the 
award.  Regardless, the records must be obtained since VA is 
on notice that they exist and they are potentially relevant.

A May 2000 report from Jacquelyn Frigon, M.D., indicated 
further testing (MRI and EEG) would be done to evaluate 
whether there was any objective evidence the appellant had 
sustained brain trauma.  Those reports are not of record, but 
an August 2000 treatment record indicates they were negative.  
Additional records from Dr. Frigon, to include test results, 
would be useful.

The appellant's representative has requested additional VA 
examination by a board of psychiatrists.  Based on the 
contradictory medical opinions in the file, the Board agrees 
that further examination is warranted to attempt to obtain a 
more definitive opinion.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, No. 
02-7007 (Fed. Cir. Sept. 22, 2003), the United States Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1) (West 2002).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is remanded for the following:

1.  The RO should request the appellant's 
medical and adjudication records from the 
Social Security Administration.  
Associate all correspondence and any 
records received with the claims file.  
Continue to request these records, either 
until the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain these records should be 
fully documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Ask the appellant to complete a 
release authorizing VA to request his 
treatment records from Dr. Jacquelyn 
Frigon.  Ask that physician for her 
complete treatment records, to include 
the results of MRI and EEG testing 
conducted in 2000.  If no response is 
received, give the appellant an 
opportunity to obtain the records and 
submit them to VA.

3.  After obtaining the above records, if 
they are available, schedule the 
appellant for a VA psychiatric 
examination with a board of at least two 
psychiatrists.  Provide the claims files 
to the examiners for review prior to the 
examination.

Any and all necessary tests should be 
done in conjunction with the examination 
to determine the nature and etiology of 
the appellant's personality disorder(s).  
The examiners' attention is drawn to the 
following evidence: 

?	Service medical records showing 
diagnosis of an adjustment disorder, 
as well as a personality disorder 
(please note various lay statements 
and military commendations 
documenting the appellant's 
character and service prior to a 
suicide attempt/gesture in 1981);
?	VA hospitalization records dated in 
1982 and 1983 diagnosing atypical 
depression, as well as personality 
disorder;
?	VA psychological evaluation dated in 
1997 indicating that the appellant 
has a personality disorder only, 
with no support for diagnosis of a 
psychiatric disorder;
?	Private medical opinions, such as 
those from Drs. Luis Garcia and Fred 
Huskey that the appellant's 
disability is due to his boxing 
experiences during service (please 
note January 1980 service medical 
record documenting loss of 
consciousness following a blow to 
the head); and
?	June 2002 VA examination report 
concluding there was no evidence of 
a psychiatric disorder or cognitive 
deficits (please also see August 
2000 VA treatment record indicating 
testing by Dr. Jacquelyn Frigon, to 
include MRI and EEG, showed no 
abnormalities, and VA EEG in August 
2000 was normal).

After reviewing this evidence, please 
confer and render opinions as to: 
(1)	Whether the appellant 
currently has a personality 
disorder, and, if so, is it as 
likely as not that the 
condition is related to disease 
or injury incurred during 
service?
(2)	Is it as likely as not 
that any current personality 
disorder was made worse by 
superimposed disease or injury 
incurred during service?

Please support the opinions with medical 
rationale and references to specific 
medical evidence, if possible.

4.  After ensuring that the examination 
report addresses all questions asked 
above, readjudicate the claim.  If the 
determination remains adverse to the 
appellant, he should be provided a 
supplemental statement of the case, which 
includes consideration of all medical 
evidence received since the supplemental 
statement of the case in December 2002.  

5.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
The appropriate period for response 
should be provided the veteran and his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



